Citation Nr: 1520361	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  11-09 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an extraschedular evaluation in excess of 40 percent for lumbar degenerative disc disease (DDD) and degenerative joint disease (DJD).

2.  Entitlement to an extraschedular evaluation in excess of 10 percent for left lower extremity radiculopathy.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1960 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, denied the Veteran's claims for entitlement to service connection for an evaluation in excess of 40 percent for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine and entitlement to a TDIU.

Although the Veteran had previously requested a hearing before a Veterans Law Judge (VLJ), and was scheduled to appear at the hearing in May 2014, his representative submitted a statement, also in May 2014, noting that the Veteran would be unable to attend the scheduled hearing and requesting that the case be sent to the Board for final review and disposition.  The request for a Board hearing is therefore considered withdrawn.  See 38 C.F.R. § 20.704(e)(2014).

Although the Veteran indicated on his November 2010 Notice of Disagreement (NOD), that he was only appealing the denial of his claim of entitlement to an increased rating for his low back disability, on his VA Form 9 substantive appeal to the Board, he specifically indicated that he was seeking a 100 percent disability rating due to unemployability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Accordingly, the issue of entitlement to a TDIU was raised and is to be adjudicated by the Board as part of the increased rating claim.

In June 2014, the Board issued a decision denying entitlement to a TDIU, denying an evaluation in excess of 40 percent for lumbar spine DDD and DJD, and granting a separate 10 percent evaluation for left lower extremity radiculopathy.  The Veteran then appealed portions of the Board's decision to the Court, and in a December 2014 Order, the Court vacated the portions of the June 2014 Board decision which denied entitlement to a TDIU and referrals for extraschedular consideration of service-connected lumbar spine DDD and DJD and left lower extremity radiculopathy, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  The December 2014 Order dismissed the appeal as to the remaining issues, including entitlement to schedular ratings in excess of 40 percent for lumbar spine DDD and DJD and in excess of 10 percent for left lower extremity radiculopathy.


FINDINGS OF FACT

1.  The severity and manifestations of the Veteran's service-connected lumbar DDD and DJD, throughout the pendency of the appeal, have not presented an exceptional or unusual disability picture so as to render impractical the application of the regular rating schedule.

2.  The severity and manifestations of the Veteran's service-connected left lower extremity radiculopathy, throughout the pendency of the appeal, have not presented an exceptional or unusual disability picture so as to render impractical the application of the regular rating schedule.

3.  There are not additional symptoms or disability associated with the Veteran's service-connected conditions that have not been adequately covered by the rating criteria for each individual condition; extraschedular consideration is not necessary in this case to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.

4.  The Veteran's service-connected disabilities do not prevent substantially gainful employment.



CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for referral for an increased evaluation for service-connected lumbar DDD and DJD on an extraschedular basis have not been met. 38 C.F.R. § 3.321(b)(1) (2014).

2.  For the entire appeal period, the criteria for referral for an increased evaluation for service-connected left lower extremity radiculopathy on an extraschedular basis have not been met. 38 C.F.R. § 3.321(b)(1) (2014).

3.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155 , 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 3.340, 3.341, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  With respect to the Veteran's increased rating claim, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A predecisional letter, sent in June 2009, stated that the Veteran must provide, or ask VA to obtain, evidence that his service-connected lumbar spine disability had worsened, explained how a disability rating would be determined by applying relevant Diagnostic Codes, and provided examples of the types of medical and lay evidence the Veteran must submit.  The June 2009 letter also included appropriate notice relating to the elements needed for a finding of entitlement to a TDIU. The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  Thus, VA's duty to notify has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores, 580 F.3d 1270.  

The duty to assist the Veteran has also been satisfied for this case.  All available relevant evidence pertaining to the claim is in the claims file, including the Veteran's VA and private treatment record and lay statements from the Veteran and others.  The Veteran was also provided with the opportunity to present evidence and argument at a hearing before the Board, although he was unable to attend and withdrew his request for a hearing.  VA requested disability determination and associated medical records from the Social Security Agency (SSA), but in May 2011, SSA responded that any such records have been destroyed and that further efforts to obtain them would be futile.  A formal finding of unavailability for these records was issued in August 2011, describing VA's efforts to obtain the records and SSA's response, and the Veteran was notified of the efforts and negative reply in July 2011.  In October 2012, the RO issued a formal finding of unavailability which outlined the efforts taken to locate the records.  Some medical records pertaining to prior SSA determinations were submitted by the Veteran and have been associated with the claims file.

In addition, the Veteran has been afforded VA examinations with respect to his claim for an increased evaluation for DDD and DJD of the lumbar spine.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was most-recently provided with examination of the thoracolumbar spine in July 2013.  Although the examiner stated that she did not review the claims file, she did indicate review of the Veteran's VA treatment records.  The VA examiner recorded the Veteran's subjective complaints and personally examined the Veteran.  The examiner took range of motion measurements using a goniometer and documented range of motion after three repetitions of use.  Additionally, the examiner made detailed findings regarding straight leg raising tests, and lower extremity strength, reflex, and sensory examinations and assessed the severity of the left lower extremity radiculopathy associated with the Veteran's low back disability.  The examiner further discussed the disabilities' impact on the Veteran's ability to work.  As the examiner provided the medical information necessary to address the rating criteria at issue, and commented on the functional effect of the disabilities, the Board finds this examination adequate for adjudicatory purposes.  

The Board notes that the Veteran has not been provided with a VA examination that specifically considers the Veteran's employability in the context of all of his service-connected conditions.  The Court held in Floore v. Shinseki that "the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decision is to be determined on a case-by-case basis" depending on the evidence of record at the time of the decision.  26 Vet. App. 376, 381 (2013).  The Veteran has been granted service connection for DDD and DJD of the lumbar spine, left lower extremity radiculopathy, and bilateral tinnitus.  As noted above, the July 2013 VA examination for the thoracolumbar spine and associated left lower extremity radiculopathy recorded the Veteran's reports of his functional limitations and stated an opinion as to the effect of the back condition on his ability to work.  The Veteran was also provided with VA audiological examination in November 2009, during which he described the presence and intensity of his tinnitus.  The VA examination also described the combined effect of the Veteran's hearing loss (for which service connection was denied) and tinnitus on occupational activities and described their effects on daily activities.  Although the audiologist did not separate the functional impact of tinnitus on the Veteran's functional and occupational activities from that caused by the non-service connected hearing loss, the Board finds that remand is not required for a clarifying opinion.  While further medical inquiry could be conducted with a view towards resolution of this question, it is doubtful that such research would assist the Board in its inquiry, and for the purpose of consideration of entitlement to a TDIU, remand on this basis would be of no potential benefit to the Veteran and would merely result in additional delay.  See e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998) (Observing that when it is not possible to separate the effects of a service-connected condition and a non-service-connected condition, the provisions of 38 C.F.R. § 3.102 mandates that reasonable doubt on any issue was to be resolved in the veteran's favor, and that all signs and symptoms be attributed to the service-connected condition); see also See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  

Among the November 2009 VA audiological examination, the July 2013 VA spine examination, and the other evidence of record, there is sufficient evidence for the Board to make a determination regarding the Veteran's ability to obtain or maintain substantially gainful employment based solely on the functional impact of his service-connected disabilities, when considering their individual and combined effects.  The Board thus finds that remand for an additional VA examination which specifically considers the combined effect of all the Veteran's service-connected disability on his employability is not required.  See Moore v. Nicholson, 21 Vet. App. 211, 219 (2007) (the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (in a TDIU determination, VA's duty to assist does not require obtaining "a single medical opinion regarding the combined impact of all service-connected disabilities . . . .").

Neither the Veteran nor his representative has alleged that the Veteran's service-connected lumbar spine disability, left lower extremity radiculopathy, or tinnitus have increased in severity since their most recent respective VA examinations.  Therefore, new VA examination is not required on that basis.  See 38 C.F.R. § 3.159 (2014); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening).  Thus, there is adequate medical evidence of record to make a determination on the case, and additional development by way of additional examinations would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326, 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  

The available records and medical evidence have been obtained in order to make adequate determinations as to the issues on appeal.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.  

II.  Extraschedular Consideration in Increased Rating Claims

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient. 38 C.F.R. §§ 4.20 , 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate due to exceptional or unusual factors, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) of "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

1.  DDD and DJD of Lumbar Spine 

The Veteran has been assigned a 40 percent evaluation for the entire appeal period for service-connected DDD and DJD of the lumbar spine, under 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Board notes that these considerations, although not listed under the specific diagnostic code for the spine, are contained in Part 4 of the regulations, and are therefore considered part of the "schedule for rating disabilities."  In the Board's June 2014 decision,  such functional loss was considered in determining the schedular rating to be assigned.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability evaluation is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability evaluation is warranted for unfavorable ankylosis of the entire spine.

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2014).  See also 38 C.F.R. § 4.71a, Plate V (2014).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1) regarding ratings for intervertebral disc syndrome based on incapacitating episodes states that an incapacitating episode is a period of acute signs and symptoms due to intravertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) states that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

VA treatment records spanning the appeal period note decreased range of motion of the spine with stiffness and pain, with pain radiating from the back into the left lower extremity.  The records also record the Veteran's regular telephone calls to VA to report flare-ups of his back pain and sciatica.  An April 2011 VA treatment record notes that the Veteran had back pain that had been chronically stable for many years, that he had not had physical therapy for approximately eight years, did a home-based exercise program, and ambulated with a cane with a slightly slow gait.  The Veteran was also noted to take between 2 and 6 Vicodin daily, depending on his level of pain.  

A July 2009 lay statement from one of the Veteran's friends indicated that the Veteran's pain medications impair his ability to drive while medicated, but noted that the Veteran does it anyway, potentially endangering himself and others.  The Veteran submitted a statement in August 2009 describing needing to be careful not to take too many pain pills or risk becoming "unable to function."  He stated that doing housekeeping activities results in much-increased back pain.  A July 2013 VA social work outpatient note records that the Veteran telephoned in saying he had a great deal of pain, and that many times he cannot get out of bed until he takes his pain pill.

At a November 2009 VA examination, the Veteran demonstrated lumbar lordosis of the thoracic spine with normal posture, and was negative for vertebral tenderness or paraspinal muscle spasm.  The Veteran's forward flexion of the thoracolumbar spine was limited by stiffness to 50 degrees, and all other movements were limited by pain.  There was no further limitation of motion due to weakness, incoordination, fatigue or pain.  The examiner noted the Veteran's report of treatment including formal physical therapy at times, heat applications, and Vicodin, all with benefit and no side effects.  At the July 2013 VA examination, the Veteran reported flare-ups of his lumbar spine disability, which limited his functionality in that he could sit no more than 4 hours a day, stand no more than three hours a day, walk no more than 10 minutes, and lift no more than 20 pounds, and do so only if necessary.  Forward flexion of the thoracolumbar spine was to 40 degrees without pain, and all other movements were to 20 degrees, with pain at 20 degrees for extension, right lateral flexion, and right lateral rotation.  Repetitive motion testing did not result in further limitation of motion.  There was no localized tenderness or pain to palpation and no guarding or muscle spasm of the thoracolumbar spine.  The Veteran was found to have intervertebral disc syndrome, without any incapacitating episodes over the prior 12 months due to intervertebral disc syndrome.  The Veteran was noted to use a cane occasionally and to be limited in his ability to work such that he would only be able to do sedentary work with the ability to move about frequently or light active work, and he could do not lifting over 5-10 pounds.

The Board finds that the Veteran's lumbar spine disability picture is not so unusual or exceptional in nature as to render the available schedular ratings inadequate.  As discussed above, there are higher ratings available, but the Veteran's particular disability is not productive of such manifestations.  Specifically, although the Veteran described an inability to get out of bed some mornings before taking his pain medication, the evidence does not indicate that he has had any incapacitating episodes requiring bed rest prescribed by a physician.  Additionally, higher schedular evaluations are available for unfavorable ankylosis of the thoracolumbar or unfavorable ankylosis of the entire spine, but the evidence demonstrates that while the lumbar spine disability has resulted in decreased range of motion, pain, and stiffness, it has never resulted in a complete loss of motion.  As the preamble to the General Rating Formula for Diseases and Injuries of the Spine specifically indicates that such ratings are assigned for limitation of motion with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Veteran's back pain and stiffness is clearly contemplated by the schedular criteria.  The rating schedule also calls for separate ratings for associated neurological abnormalities, and the Veteran has been assigned a separate rating for left lower extremity radiculopathy associated with his lumbar disability.  The Veteran's pain and flare-ups have also been considered under the rating schedule per sections 4.40, 4.45, and 4.59, as described under the holding of Deluca in connection with the assignment of a rating for limited motion under 38 C.F.R. § 4.71a.   Additionally, the Board finds that the Veteran's use of Vicodin to control his back pain, including taking up to 6 pills per day during flares, is not so exceptional or unusual as to necessitate extraschedular consideration, as a disability contemplated by a 40 percent evaluation for limitation of motion of the thoracolumbar spine, for which the diagnostic code describes forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine often requires pain medication.  The limitations on lifting and periods of sitting, standing and walking described at the July 2013 VA examination are also found to be usual or unexceptional functional effects of a disability described by the 40 percent schedular evaluation for the lumbar spine.  As such, it cannot be said that the available schedular evaluation for the DDD and DJD of the lumbar spine is inadequate, and the Board concludes that referral for extraschedular consideration is not required.   See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

2.  Left Lower Extremity Radiculopathy

For neurological disabilities, evaluations are assigned based on whether the paralysis of a particular nerve is complete or incomplete.  

Paralysis of the sciatic nerve, 38 C.F.R. § 4.124a , Diagnostic Code 8520, is rated 80 percent when complete; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. Incomplete paralysis is rated 10 percent when mild, 20 percent when moderate, 40 percent when moderately severe, and 60 percent when severe, with marked muscular atrophy.  Neuralgia, rated using Diagnostic Code 8720, is characterized usually by a dull and intermittent paint, of typical distribution so as to identify the nerve, and is to be rated on the same scale.  38 C.F.R. § 4.124.  Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is also to be rated on the same scale.  38 C.F.R. § 4.123.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

At a November 2009 VA examination of the spine, the Veteran reported experiencing pain radiating from his back into the left lower extremity.  He also reported a mildly altered sensation in his left foot and occasional falls.  Neurological examination revealed intact sensation to light touch and pinprick.  No weakness was shown on manual testing.  Deep tendon reflexes were noted as 1+ symmetrically at the knees and ankles, which was found by the examiner to be a normal variant.  At the July 2013 VA examination, neurological examination showed normal muscle strength and sensory tests, with normal knee reflexes and hypoactive (1+) ankle reflexes, bilaterally.  The Veteran was found to have radicular intermittent pain (usually dull) of moderate severity, and the examiner found that the Veteran had mild left-sided radiculopathy affecting the sciatic nerve.  VA treatment records from the appeal period also describe sciatic pain radiating into the left lower extremity, but do not describe different or more severe manifestations than those noted on the VA examination reports.  

The Board finds that the manifestations of the Veteran's left lower extremity radiculopathy are not so unusual or exceptional in nature as to render the available schedular ratings inadequate.  As discussed above, there are higher ratings available, but the Veteran's particular disability is not productive of such manifestations.  Specifically, a preponderance of the relevant evidence demonstrates sensory symptoms of pain radiating down the left extremity, and such manifestations are specifically described as warranting a mild or at most moderate schedular evaluation under the diagnostic codes for diseases of the peripheral nerves.  The Veteran's experience of pain radiating from his back to his left lower extremity is found by the Board to represent a common manifestation of lumbar radiculopathy, and is considered among the various manifestations of diseases of the sciatic nerve when assigning a schedular rating based on involvement of the nerve which is mild, moderate, or severe.  These nonspecific criteria allow for consideration of a broad range of symptoms, which the Board finds to include altered sensation of the lower extremities and resultant falls.  The Board therefore concludes that the Veteran's left lower extremity manifestations present neither an exceptional nor unusual disability picture which goes beyond that considered by the schedular criteria.  As such, it cannot be said that the available schedular evaluation for left lower extremity radiculopathy is inadequate; no referral for extraschedular consideration is warranted.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

3.  Combined Effects of Multiple Service-Connected Disabilities

In the case of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Court of Appeals for the Federal Circuit held that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran has been awarded service connection for DJD and DDD of the lumbar spine, left lower extremity radiculopathy, and bilateral tinnitus.  In this case, the evidence does not demonstrate, and the Veteran has not asserted, that there are additional symptoms or disability associated with his service-connected conditions that have not been adequately covered by the rating criteria for each individual condition.  As noted above, the Veteran's low back disability has manifested in pain and stiffness, with flare-ups and limited motion of the thoracolumbar spine.  Such symptomatology is contemplated under the General Rating Formula for Diseases and Injuries of the Spine.  The pain which radiates from his low back to his left lower extremity, as well as altered sensation in his left foot sometimes resulting in falls is adequately evaluated under the criteria for incomplete paralysis of the sciatic nerve.  Finally, the Veteran's subjectively-experienced ringing in his ears and difficulty discriminating voices in the presence of background noise are easily distinguishable from the manifestations of his lumbar spine and left lower extremity radiculopathy disabilities, and are considered under his evaluation for tinnitus under Diagnostic Code 6260.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A TDIU will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of determining whether there is one disability evaluated at 60 percent, or one disability evaluated at 40 percent where the combined rating of all service-connected disabilities is 70 percent or greater, disabilities resulting from a common etiology (i.e. the Veteran's lumbar spine disability and left lower extremity radiculopathy) will be considered as "one disability."

Rating boards should submit to the Director of Compensation Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

 An assessment for extra-schedular referral requires consideration of the veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b). Unemployability associated with advancing age or intercurrent (i.e. non-service connected) disability may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a schedular rating provides recognition of such.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The schedular criteria contemplate compensating a veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.   The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 363. 

Importantly, TDIU is predicated upon an inability to secure and follow "substantially gainful employment."  38 C.F.R. § 4.16(a ).  For purposes of 38 C.F.R. § 4.16(a) , marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id. 

In Faust v. West, 13 Vet. App. 342, 355-56 (2000), the Court held that "substantially gainful employment" for TDIU purposes is met where the annual earned income exceeds the poverty threshold for "one person," irrespective of the number of hours or days actually worked and without regard to any prior income history.

The claimant bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a); see Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Stated another way, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102 .

The Veteran has been awarded service connection for DJD and DDD of the lumbar spine, left lower extremity radiculopathy, and bilateral tinnitus, all effective from May 22, 2009, with disability ratings of 40 percent, 10 percent, and 10 percent respectively.  The combined disability rating for the lumbar spine and left lower extremity radiculopathy, considered as "one disability" for the purposes of determining whether the schedular criteria have been met for TDIU purposes, is 50 percent.  See 38 C.F.R. § 4.25 (2014).   The combined disability rating for all of the Veteran's service-connected disabilities is 60 percent.  Id.  As such, the Veteran does not meet the schedular criteria for consideration of a TDIU.  See 38 C.F.R. § 4.16(a).  Consequently, the Board must consider whether referral to the Director of Compensation Service for extraschedular consideration is warranted.

Review of the evidence of record demonstrates that the Veteran has a bachelor's degree in sociology/anthropology, and that he completed some graduate work in sociology/psychology with a master course (correspondence) in electronics.  In his June 2009 application for unemployability benefits, he reported that he last worked on a full-time basis in early 1987 for a communications company.   On another VA Form 21-8940, received in August 2009, the Veteran clarified that his last "real job" ended in 1987, and that he worked as a security guard in "sit down" positions from between 16 and 32, plus or minus, hours per week between approximately 1988 and 1997.  He also wrote that he lost some time from illness, but did not indicate how much.  In a September 1993 application for Social Security Benefits, the Veteran stated that he conducted scientific research and experimentation on a daily basis, when physically able, and that even when flare-ups of chronic lower back pain are present which preclude conducting experiments, there is much reading, writing, and thinking which can be done.  The Veteran's resume, which was among evidence submitted to the SSA in connection with his 1993 application for benefits, states that, among other experience, the Veteran previously had paid work as a technical writer, a program specialist for a state department of health where he developed resources and wrote and reviewed grants, and as a researcher conducting studies and investigating recovery approaches regarding chronic alcoholism.  Other work experience was listed, but is assumed to require a higher degree of physical activity (i.e. medium, or heavy work).

The Veteran was provided with VA examinations which addressed the functional impact of his individual service-connected disabilities during the appeal period.  

At the November 2009 spine examination, the Veteran reported that his last full-time employment was in May 1987, and that after that point, he conducted unpaid, self-directed research and experimentation into scientific matters, presented papers, and published, with his last scholarly presentation in May 1998.  The Veteran reported on average, low back pain at a moderate level, radiating into the left leg, associated with stiffness, with monthly flare-ups of pain and stiffness lasting three to five days.  He also reported experiencing mildly altered sensation in his left foot and occasional falls.  The Veteran reported being able to walk for 15 minutes or one block and stated that he often uses a cane.  He described a general curtailment of heavier physical work such as major cleaning and yard work, but stated that he has hobbies and cares for pets.  The examiner noted that the Veteran could lift 20 pounds occasionally and could do light work for up to 90 minutes at a time.  Following physical examination, the November 2009 examiner stated that the Veteran was able to do light physical work for up to 90 minutes, but then would need to rest for one hour before resuming work for 90 minutes. He also concluded that the Veteran was not capable of heavy physical work or sedentary work due to low back pain and stiffness, but then stated that the Veteran is able to sit for one hour, then position change for 30 minutes and that writing, typing, using light tools, and communication skills are unimpaired.  He also found that the Veteran could lift 10 pounds frequently and 20 pounds occasionally.  At the time of the examination, the Veteran reported treatment including physical therapy at times, left heel lift, heat applications, and Vicodin, all with benefit and no side effects.  The examiner noted that the Veteran needed his medications taken throughout the day, but concluded that they did not produce unacceptable side effects.

The Veteran was provided with another VA spine examination in July 2013.  The Veteran was noted to continue to have chronic low back pain and use narcotics, taking 3-4 Vicodin per day.  With flare-ups, the Veteran described that he can sit for 4 hours per day on and off, stand for 3 hours per day on and off, walk for 10 minutes, lift 5-10 pounds almost always, 10-20 pounds sometimes, and greater than 20 pounds if needed occasionally as pain allows.  He also described being able to do some cooking and cleaning and some driving, but noted that he had help with cleaning and laundry two hours per day.  The Veteran was noted to use a cane occasionally, due to his back pain.  The examiner concluded that the Veteran's thoracolumbar spine condition would impact his ability to work, in that he would only be able to perform sedentary work with the ability to move about frequently, or light active work, with no lifting over 5-10 pounds.

The Veteran underwent a VA audiological examination in November 2009.   The Veteran reported the presence of constant bilateral tinnitus, of fluctuating intensity.   Audiological testing also demonstrated bilateral sensorineural hearing loss.  The Veteran's tinnitus has been granted service connection, but service connection was denied for hearing loss.  On the examination report, the examiner stated that the disability's impact on occupational activities was "hearing difficulty" with the effects on occupation being significant.  She also stated that the effects "may include difficulty discriminating voices in the presence of background noise" and the tinnitus would have another effect on daily activities by being a "bothersome presence."  While the examiner did not specify to what extent the functional effects were due to the service-connected tinnitus as opposed to the non-service connected hearing loss, for the current purpose of determining entitlement to a TDIU, the Board will resolve all reasonable doubt in favor of the Veteran, and assume without deciding that all the effects are due to the tinnitus.  See e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998) (observing that when it is not possible to separate the effects of a service-connected condition and a non-service-connected condition, the provisions of 38 C.F.R. § 3.102 mandates that reasonable doubt on any issue was to be resolved in the veteran's favor, and that all signs and symptoms be attributed to the service-connected condition).  Additionally, although the examiner did not provide a definitive opinion as to whether the Veteran's tinnitus alone would preclude his ability to secure and follow a substantially gainful occupation, the Board finds that she made sufficient findings regarding the functional effect of tinnitus for the Board to make a decision on this matter.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disability upon the Veteran's ordinary activities which include employment.  See 38 C.F.R. § 4.10.  The ultimate question of whether a veteran is capable of substantial gainful employment is a determination to be made by the adjudicator, and is not a medical question for determination by an examiner.  See Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

Based on the evidence of record, the Board finds that the preponderance of the evidence demonstrates that the Veteran's service-connected disabilities, individually or when combined, are not so disabling as to preclude him from obtaining or maintaining substantially gainful employment in keeping with his education and occupational experience.  

Although the November 2009 VA examiner stated that the Veteran's low back disorder would preclude the Veteran from performing sedentary work, the examiner then made contradictory statements that the Veteran would be able to sit for one hour then position change for 30 minutes and that the Veteran's skills of writing, typing, using light tools, and communication were unimpaired.  Such inconsistency lessens the probative value of the examiner's final conclusion.  In contrast, the July 2013 examiner noted review of the VA treatment records and recorded the Veteran's description of his functional limitations when considering his flare-ups of pain and stiffness.  The Veteran's description of an ability to sit for 4 hours per day on and off, stand for 3 hours per day on and off, and lift 5-10 pounds almost always and 10-20 pounds sometimes is consistent with the July 2013 examiner's conclusion that the Veteran would be able to perform sedentary work with the ability to move about frequently, or light active work, with no lifting over 5-10 pounds.  

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board may not, however, reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  The weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.  When considering the opinions regarding the functional effect of the Veteran's lumbar spine disability on his employability, the Board finds the report of the July 2013 VA examiner to carry greater probative weight, as it is both internally consistent and consistent with the other evidence of record.  The Board notes that when considering increased evaluations, disability/disabilities may have undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the evidence of record shows the Veteran routinely stating that he was able to do some light work/chores around the house, other than during severe flares, but that doing so for an extended period or attempting heavier activity results in flares of his back pain.  For example, a June 2009 private treatment note records the Veteran's report that he "does a lot of mental work, light physical work and light exercise," and that "he does stuff around the house".  Additionally, the Veteran's range of motion was more limited at the July 2013 examination, as opposed to the November 2009 examination.  The evidence thus demonstrates that the Veteran's lumbar spine disability was at least as severe, if not more so, at the time of the July 2013 examination.

Between the Veteran's ability to move between sitting for 4 hours per day and standing for 3 hours per day, the Veteran would maintain the functional capacity to work for close to a typical full-time work day.  The Board has also considered the Veteran's employability with regard to the combined effect of the limitations from his lumbar spine disability with associated radiculopathy and his service-connected tinnitus.  Although the audiologist at the November 2009 VA examination concluded that the hearing loss and tinnitus would have "significant effects" on the Veteran's occupation, the specific impact on occupational activities was noted to be "hearing difficulty," with resulting work problems to potentially include difficulty discriminating voices in the presence of background noise.  Although such functional effects would likely result in occupational difficulties, particularly in noisy work environments, the Board does not find that the Veteran's hearing difficulties, when considered in combination with the functional limitations in sitting, standing and lifting imposed by his service-connected lumbar and associated neurological disabilities, represents impairment that is sufficient to render it impossible for the average person of his education and experience to follow a substantially gainful occupation of sedentary or sedentary and light work, particularly given his past work experience.

The Veteran's education and experience is found to be consistent with sedentary and/or a combination of sedentary and light work, in that he received an undergraduate college degree and has worked sit-down security positions in the past.  Although the Veteran has submitted statements that he has applied and undergone informal interviews where it was made known to him that he did not satisfy the minimum job requirements, his inability to qualify for these specific jobs does not mean that he is rendered generally unemployable.  Further, the Veteran reported previously conducting unpaid, self-directed research and experimentation into scientific matters and subsequently presenting papers and having them published.  Although the Veteran reported that these were unpaid, and that his last scholarly presentation was in May 1998, there is no evidence of record which would indicate that the Veteran would be unable to perform similar paid work solely due to functional impairment caused by his service-connected disabilities.  The Board also specifically notes that the Veteran's resume indicates that he has previously had paid work as a technical writer, a program specialist for a state department of health where he developed resources and wrote and reviewed grants, and as a researcher conducting studies and investigating recovery approaches regarding chronic alcoholism.  The Board finds that, even when considering the limitations imposed by his service-connected lumbar, left lower extremity radiculopathy, and tinnitus disabilities, the Veteran would remain physically and mentally capable of obtaining and maintaining similar substantial gainful employment.  

In conclusion, the most probative medical evidence of record indicates that the Veteran would be able to perform sedentary or light, active employment and the cumulative evidence of record further indicates that this ability has spanned the pendency of the appeal period.  The Veteran's limitations regarding continuous periods of sitting and standing, lifting, and hearing are additionally not found to reflect some factor which places the Veteran in a different position than other veterans with similar combined disability ratings of 60 percent.  As noted above, the schedular criteria contemplate compensating a veteran for considerable loss of working time from exacerbations proportionate to the severity of their disability/disabilities.  See 38 C.F.R. § 4.1.  Therefore, while the Board acknowledges the Veteran's contentions with regard to the impact of his lumbar spine, left lower extremity radiculopathy, and tinnitus disability on his ability to secure and maintain gainful employment, the weight of the evidence is against a finding that the effects of these disabilities alone, when considering his education and occupational history, render him unable to obtain or maintain substantially gainful employment.  As the Board finds that the preponderance of the evidence is against the Veteran's claim for a TDIU, there is no reasonable doubt to be resolved, and therefore the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


ORDER

Referral for extraschedular consideration of an evaluation in excess of 40 percent for lumbar degenerative disc disease (DJD) and degenerative joint disease (DJD) is denied.

Referral for extraschedular consideration of an evaluation in excess of 10 percent for left lower extremity radiculopathy is denied.

Entitlement to a TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


